Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Rejection of the claims 2, 17, 18, 23, 28 and 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the Applicants amendment and arguments that the claims define the first, second, third, and fourth indication information respectively indicate different contents to the terminal (See response filed on 7/26/2022).
Applicant's arguments filed on 7/26/2022 have been fully considered but they are not persuasive.   
Examiner respectfully disagrees with Applicants argument that “Wu generally discloses performing encryption/decryption and/or integrity protection/check
on RRC message in LTE/LTE-A systems, where the integrity protection is performed for a RRC response message, which belongs to control plane data, but not user plane data” because the configuration is for the data communications between base stations and UE (user plane).
	Examiner respectfully disagrees with Applicants argument that “Yi
focuses on the issue about C-plane data, and Yi suggests performing integrity protection on control-plane data, and not on user-plane data. Thus, Yi gives the opposite or contrary hint, as compared to the features of claim 1” because the configuration relates to data bearers (user plane) “the configuration message is used to configure a radio bearer, the indicator included in the configuration message is transmitted from the network per each radio bearer, the received data unit includes a code related to the integrity protection, the data unit is a Packet Data Convergence Protocol (PDCP) Protocol Data Unit (PDU), the transmitted data unit includes a code related to the integrity protection, the specific radio bearer is a Data Radio Bearer (DRB), and the configuration message is a Radio Resource Control (RRC) connection reconfiguration message” [0077] “his kind of integrity protection indicator is very useful for DRBs in Un interface where multiplexing of UDRBs and SDRBs is possible if they have similar QoS (Quality of Service) characteristics.” [0074]  “According to the present invention, the applicability of PDCP functions, such as an integrity protection, a header Compression, and an in-order delivery and duplicate detection, may be indicated when a DRB (Data RB) is established in an Un interface.” [0069]

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9, 11, 12, 17-19, 23, 26-29, 59 and 60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 	Wu EP 2 770 796.
Claim 1:
	Wu discloses a method of integrity check, comprising: receiving, by a terminal, user plane data transmitted by network-side equipment; performing, by the terminal, the integrity check on the user plane data based on user-plane-data integrity check configuration information (Wu; [0031]; [0032]).
Claim 2:
	Wu discloses the user-plane-data integrity check configuration information comprises second indication information configured to instruct the terminal to perform integrity check on all the user plane data received;
	the performing, by the terminal, the integrity check on the user plane data based the user-plane-data integrity check configuration information comprises: performing, by the terminal, the integrity check on all the user plane data received by the terminal based on the second indication information (Wu; [0017]; [0021]).
Claim 3:
	Wu discloses the claim 3 because the claim language “the performing, by the terminal, the integrity check on the user plane data carried on the DRB indicated by the first indication information” is an optional language within the claim 2.
Claim 4:
	Wu discloses the claim 4 because the claim language “the determining, by the terminal, that the user plane data carried on the DRB fails the integrity check” further limits the claim language of the claim 3 “the performing, by the terminal, the integrity check on the user plane data carried on the DRB indicated by the first indication information” which is an optional language within the claim 2.
Claim 9:
Wu discloses after the performing, by the terminal, the integrity check on the user plane data based on the user-plane-data integrity check configuration information, the method further comprises:
in case that the user plane data fails the integrity check, performing, by the terminal, at least one of the following steps:
transmitting, by a PDCP layer of the terminal, an integrity check failure notification message to a radio resource control (RRC) layer of the terminal;
discarding, by the terminal, the user plane data;
transmitting, by the terminal, the integrity check failure notification message to the network-side equipment (Wu; [0051]);
releasing, by the terminal, an RRC connection with the network-side equipment;
triggering, by the terminal, a radio link failure (RLF) mechanism;
releasing, by the terminal, a data radio bearer (DRB) configuration of the network-side equipment.
Claim 11:
Wu discloses before the performing, by the terminal, the integrity check on the user plane data based on the user-plane-data integrity check configuration information, the method further comprises: receiving, by the terminal, a failure processing activation message transmitted by the network-side equipment (Wu; Fig. 3; [0012]; [0051]).
Claim 12:
Wu discloses before the performing, by the terminal, the integrity check on the user plane data based on the user-plane-data integrity check configuration information, the method further comprises:
receiving, by the terminal, the user-plane-data integrity check configuration information transmitted by the network-side equipment (Wu; [0031]; [0032]).
Claim 17:
Wu discloses the terminal operates in a dual connectivity (DC) system and the user-plane-data integrity check configuration information further comprises third indication information; the third indication information is configured to instruct the terminal to perform the integrity check on the received user plane data transmitted by another network-side equipment (Wu; [0031]; [0032]).
Claim 18:
Wu discloses the user-plane-data integrity check configuration information further comprises fourth indication information; the fourth indication information is configured to indicate an integrity check algorithm corresponding to the integrity check performed on the user plane data by the terminal (Wu; [0031]; [0032]).
Claim 19:
Wu discloses a method of integrity check, comprising:
transmitting, by network-side equipment, user-plane-data integrity check configuration information to a terminal, wherein the user-plane-data integrity check configuration information is configured to instruct the terminal to perform the integrity check on user plane data received from the network-side equipment; transmitting, by the network-side equipment, the user plane data to the terminal (Wu; [0012]; [0026]).
Claim 23:
Wu discloses the user-plane-data integrity check configuration information comprises second indication information configured to instruct the terminal to perform the integrity check on all the user plane data received (Wu; [0017]; [0021]).
Claim 26:
Wu discloses transmitting, by the network-side equipment, a failure processing activation message to the terminal (Wu; Fig. 3; [0012]; [0051]).
Claim 27:
Wu discloses the network-side equipment operates in a dual connectivity (DC) system and the network-side equipment acts as a master node (MN) in the DC system;
the method further comprises: receiving, by the network-side equipment, integrity check failure information transmitted by the terminal, wherein the integrity check failure information comprises an identifier of a secondary node in the DC system that corresponds to an integrity check failure (Wu; [0051]).
Claim 28:
Wu discloses the network-side equipment operates in a dual connectivity (DC) system and the user-plane-data integrity check configuration information further comprises third indication information;
the third indication information is configured to instruct the terminal to perform the integrity check on the received user plane data transmitted by another network-side equipment (Wu; [0031]; [0032]).
Claim 29:
Wu discloses the user-plane-data integrity check configuration information further comprises fourth indication information; the fourth indication information is configured to indicate an integrity check algorithm corresponding to the integrity check performed on the user plane data by the terminal (Wu; [0031]; [0032]).
Claim 59:
Wu discloses a terminal, comprising: a processor; a storage; and a computer program stored in the storage and configured to be executed by the processor, wherein the processor is configured to execute the computer program, to implement the following steps:
receiving user plane data transmitted by network-side equipment; 
performing integrity check on the user plane data based on user-plane-data integrity check configuration information (Wu; [0031]; [0032]).
Claim 60:
Wu discloses network-side equipment, comprising: a processor; a storage; and a computer program stored in the storage and configured to be executed by the processor, wherein the processor is configured to execute the computer program, to implement the steps of the method of integrity check according to claim 19 (Wu; Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wu EP 2 770 796 in view of Yi et al. US 2011/0188408.
Wu discloses the claimed invention as to claims 1 and 19 above.
Furthermore, Wu discloses regarding claim 13, the terminal operates in a secondary cell in dual connectivity (DC) system or carrier aggregation (CA) system;
after the performing, by the terminal, the integrity check on the user plane data based on the user-plane-data integrity check configuration information, the method further comprises: in case that the user plane data fails the integrity check, stopping by the terminal, using the secondary cell (Wu; [0051]) or all the secondary cells.
Wu fails to teach regarding claim 13, DRB.
Wu fails to teach regarding claim 20, the user plane data is carried on at least one data radio bearer (DRB); the user-plane-data integrity check configuration information comprises first indication information configured to indicate performing the integrity check on user plane data carried on a 	DRB of the at least one DRB on which the integrity check requires to be performed.
Wu fails to teach regarding claim 21, the user-plane-data integrity check configuration information further comprises a first determination criterion as to whether the user plane data fails the integrity check;
the first determination criterion as to whether the user plane data fails the integrity check comprises: in case that the user plane data carried on at least one of DRBs indicated by the first indication information fails the integrity check, the user plane data fails the integrity check.
	However, Yi et al. discloses the above limitations (Yi et al.; [0077]; [0078]; [0033])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide configuration information with respect to whether the integrity check is configured per DRB in the system taught by Wu as taught by Yi et al. in order to provide flexibility of data protection in the system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958. The examiner can normally be reached Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX SKRIPNIKOV/           Primary Examiner, Art Unit 2416